Citation Nr: 9908323	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-28 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to specially adapted housing.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 21, 1968, to 
December 20, 1968. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the San 
Juan, Puerto Rico, Regional Office (hereinafter RO).  As the 
veteran in a statement dated in April 1996 indicated he did 
not wish to "continue" his notice of disagreement with 
respect to the "effective date of claim."  Thus, the only 
issue identified as being on appeal in the December 1998 
presentation to the Board submitted thereafter by the 
veteran's representative was entitlement to specially adapted 
housing.  As such, the Board concludes that the claims for 
the assignment of earlier effective dates for a 20 percent 
rating for the service connected left knee disorder; service 
connection for the loss of use of a "paired extremity" 
under the provisions of 38 U.S.C.A. § 1160 (West 1991); and 
the grant of special monthly compensation based on the loss 
of use of both feet have been withdrawn.  See 
38 C.F.R. § 20.204 (1998).  Accordingly, the Board's 
adjudication in this decision will be limited to the issue 
listed on the title page.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The grant by the RO of service connection for loss of use 
of the right foot based on the loss of use of a paired 
extremity under the provisions of 38 U.S.C.A. § 1160 cannot 
be used as a basis for entitlement to specially adapted 
housing due to the loss of use of both lower extremities.    

3.  The veteran does not have the loss of use of both feet 
secondary to service connected disability.


CONCLUSION OF LAW

The criteria for specially adapted housing are not met.  38 
U.S.C.A. §§ 1160, 2101(a), 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.102, 3.383, 3.809 (1998); VAOPGCPREC 75-90, 55 
Fed. Reg. 43254 (1990). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

38 U.S.C.A. § 1160(a)(4) stipulates, in pertinent part, 
"where a veteran has suffered the loss or loss of use of one 
hand or one foot as a result of service-connected disability 
and the loss or loss of use of the other hand or foot as a 
result of non-service-connected disability not the result of 
the veteran's own willful misconduct;
. . . the Secretary shall assign and pay to the veteran the 
applicable rate of compensation under [Chapter 11] as if the 
combination of disabilities were the result of service-
connected disability."  Emphasis added.  See also 
38 C.F.R. § 3.383.  

38 U.S.C.A. § 2101(a) provides that a certificate of 
eligibility for assistance in acquiring specially adapted 
housing may be provided if, among other things, the veteran 
is "entitled to compensation under chapter 11 of [Title 38 
United States Code ("Veteran's Benefits")] for permanent 
and total service-connected disability due to the loss, or 
loss of use, of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair."  Emphasis added.  38 C.F.R. § 3.809(b) provides 
that specially adapted housing may only be provided for 
otherwise qualifying disability "incurred in or aggravated 
as the result of service." 

In a precedent opinion promulgated by the Office of General 
Counsel of the VA (hereinafter General Counsel), it was 
concluded that a review of the legislative history does not 
reflect that Congress specifically intended additional, 
ancillary benefits, to include Dependents Education 
Assistance under Chapter 35 of 38 U.S.C.A and specially 
adapted housing under 38 U.S.C.A. § 2101, to flow from 
compensation granted for disability incurred after service 
under 38 U.S.C. 360 (now 38 U.S.C.A. § 1160).  VAOPGCPREC 75-
90, 55 Fed. Reg. 43254 (1990).  Instead, a review of the 
legislative history indicated to the General Counsel that the 
sole purpose of the provisions currently codified at 
38 U.S.C.A. § 1160 was to permit the granting of a combined 
service-connected disability evaluation for a specified 
service-disabled organ, and its non-service-disabled paired 
organ, because prior to the enactment of this provision, 
disability of the service-disabled organ could only be 
compensated as a unilateral loss.  See id.  It was also 
concluded by the General Counsel, essentially, that because a 
provision for "combined ratings" of non-service-connected 
and service-connected disabilities as currently codified at 
38 U.S.C.A. § 1160 did not exist at the time that Congress 
enacted the "Specially Adapted Housing Program" now 
enumerated at 38 U.S.C.A. § 2101, Congress only intended to 
include disabilities that were incurred in service in 
determining entitlement to specially adapted housing.  See 
id.  

Turning to a summary of the relevant evidence and procedural 
history, service connection for a left leg disability was 
granted by a February 1978 Board decision, and this 
disability was rated as 10 percent disabling effective from 
June 1974.  An April 1992 rating decision increased the 
rating for the left knee disability to 20 percent.  After an 
October 1993 VA examination showed flexion contractures in 
both knees felt to result in the veteran being 
"nonfunctional for ambulation," a March 1994 rating 
decision granted entitlement to service connection for the 
right knee disability based on the loss of use of a paired 
extremity under the provisions of 38 U.S.C.A. § 1160 and 
38 C.F.R. § 3.383 and entitlement to special monthly 
compensation based on the loss of use of both feet.  

Thereafter, entitlement to specially adapted housing was 
granted by a June 1994 rating action, on the basis that the 
veteran was "100 percent service connected for loss of use 
of both feet."  However, it was subsequently determined that 
eligibility did not exist, as the disorders were not all 
service connected.  The veteran was informed by rating action 
dated in March 1995 that the grant of specially adapted 
housing was the product of clear and unmistakable error under 
the provisions of 38 C.F.R. § 3.105(a).  

Applying the pertinent legal authority listed above to the 
instant case, the Board notes initially that it is not 
contended by the veteran that entitlement to specially 
adapted housing is warranted on the basis of disability other 
than "loss of use" of the lower extremities.  Moreover, the 
disability required for a "home adaptation grant" provided 
by 38 U.S.C.A. § 2101(b) is not shown, nor is it contended 
that such disability exists.  Thus, the adjudication below 
will be limited to the question of whether the benefits 
sought may be granted for "loss of use" of both lower 
extremities granted under the provisions of 38 U.S.C.A. 
§ 1160.

After reviewing the legal authority summarized above, the 
Board concludes that the action of the RO finding that 
specially adapted housing benefits cannot be provided under 
the circumstances of this case was in accord with VAOPGCPREC 
75-90 and the VA Adjudication Procedures Manual, as these 
provisions preclude entitlement to specially adapted housing 
based on disabilities for which compensation is payable under 
the provisions of 38 U.S.C.A. § 1160.  The decision by the RO 
is also in accord with the provisions of 38 C.F.R. § 3.809, 
which state that specially adapted housing may only be 
provided for disability incurred in or aggravated as the 
result of service, as well as with the current interpretation 
of the law by the General Counsel, documented by the February 
1995 correspondence of record between that office and the RO 
and VAOPGCPREC 75-90.  Thus, as the Board is bound in its 
decisions by the regulations of VA and the precedent opinions 
of the General Counsel, entitlement to the benefits sought 
must be denied.  38 U.S.C.A. § 7104(c) (West 1991).   
The Board notes that the current interpretation of the law by 
the General Counsel included consideration of the impact of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) decision, Kimberlin v. Brown, 5 
Vet. App. 174 (1993), on the facts of this case, and that it 
was concluded by the General Counsel that this decision did 
not compel a grant of entitlement to the benefits sought.  In 
Kimberlin, the Court found that a claimant who was awarded a 
100 percent rating for "bilateral deafness" pursuant to 
38 U.S.C.A. § 1160, despite the finding to the contrary by 
the General Counsel in VAOPGCPREC 75-90, met the criteria for 
eligibility for Dependents Education Assistance under Chapter 
35 of 38 U.S.C.A. as the dependent of a person who had a 
"total disability permanent in nature resulting from a 
service-connected disability" codified at 38 U.S.C.A. 
§ 3501(a) (West 1991).  Kimberlin, 5 Vet.App. at 175.  
However, it is emphasized that the Court in Kimberlin did not 
address that portion of VAOPGCPREC 75-90 that held that 
benefits provided by 38 U.S.C.A. § 1160 could not be used as 
a basis for a grant of specially adapted housing, and the 
correspondence of record indicates that the General Counsel 
has concluded that the holding in Kimberlin was limited to 
Chapter 35 benefits, thereby not invalidating that portion of 
VAOPGCPREC 75-90 concerning specially adapted housing 
benefits.  (See also VAOPGCCONCL 3-96, May 21, 1996, which 
held that the decision in Kimberlin did not require the VA to 
provide CHAMPVA benefits to dependents of veterans who 
establish entitlement to compensation for total disability 
under 38 U.S.C.A. § 1160).   

The conclusion by the General Counsel that Kimberlin is 
limited to Chapter 35 benefits appears to have a sound legal 
basis, as the statutory language specifically addressed by 
the Court in Kimberlin is distinguishable from that at issue 
codified at 38 U.S.C.A. § 2101(a).  In Kimberlin, the Court 
relied heavily on § 3501(a)(8), which provides that "[t]he 
term 'total disability permanent in nature' means any 
disability rated total for the purposes of disability 
compensation which is based upon an impairment reasonably 
certain to continue throughout the life of the disabled 
person."  Kimberlin, 5 Vet.App. at 174, 175.  (Emphasis 
supplied by the Court).  In contrast to the language of 
§ 3501(a)(8), which made no reference to whether the "total 
disability" in question had to be service-connected, that 
was so influential to the Court in reaching its decision in 
Kimberlin, the pertinent provisions of 38 U.S.C.A. § 2101(a) 
explicitly state that the "total disability" required for 
specially adapted housing is service-connected disability.  
(See also, 38 C.F.R. § 3.809(b), as cited above, which states 
that specially adapted housing benefits may only be provided 
for qualifying disability "incurred or aggravated as the 
result of service.")  

In short, it is the opinion of the Board that, 
notwithstanding the holding in Kimberlin, specially adapted 
housing benefits may not be provided on the basis of 
disability for which compensation is awarded under the 
provisions of  38 U.S.C.A. § 1160, as such disability does 
not represent the "permanent and total service-connected 
disability" required for a grant of specially adapted 
housing under 38 U.S.C.A. § 2101(a).  As the provisions of 
38 U.S.C.A. § 1160(a) stipulate that compensation shall be 
paid as if the combination of non-service-connected and 
service-connected disabilities were service-connected, a 
reasonable reading of this language suggests an intent to 
distinguish compensation under this provision with that 
awarded for disabilities incurred in service.  Give this 
distinction, and the requirement for otherwise qualifying 
disability for specially adapted housing to be service-
connected under § 2101(a), the Board concludes that 
entitlement to specially adapted housing under the 
circumstance of this case cannot be awarded.  38 U.S.C.A. 
§ 2101(a); VAOPGCPREC 75-90.
 

ORDER

Entitlement to specially adapted housing is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals




- 5 -


- 5 -


